Per Curiam.
In this case, this Court determined that plaintiffs-appellants’ appeal was vexatious under the standard stated in GCR 1963, 816.5(1)(a), see Christensen v Christensen, 126 Mich App 640; 337 NW2d 611 (1983), and this Court assessed punitive damages against plaintiffs-appellants in an amount equivalent to defendants’ expenses on appeal, including reasonable attorney’s fees. This Court remanded the case to the circuit court, retaining jurisdiction, for determination of the *530amount of damages. The circuit court set damages at $8,910 at a hearing on December 14, 1984.
After review of the transcript of the hearing in circuit court on remand, we approve the trial court’s determination of damages in the amount of $8,910, and further allow interest at the statutory judgment rate from December 14, 1983. We retain no further jurisdiction.